Exhibit 10.1

THIS DOCUMENT PREPARED BY:

Leslie A. Lewis, Esq.

Lewis & Crichton

Post Office Box 1119

Winter Park, Florida 32790

Third Loan and Security Agreement Modification and Extension Agreement

THIS Third Loan and Security Agreement Modification and Extension Agreement is
executed this 31st day of October, 2007 by borrower, ACTION PRODUCTS
INTERNATIONAL, INC., a Florida corporation, with its address at 1101 North
Keller Road, Suite E, Orlando, Florida 32810, (hereinafter sometimes referred to
as Borrower) and REGIONS BANK, successor in interest by merger to AmSouth Bank,
a bank organized under the laws of Alabama, whose address is 13535 Feathersound
Drive, Building 1—Suite 525, Clearwater, Florida 33762, (hereinafter referred to
as Regions).

W  I  T  N  E  S  S  E  T  H

WHEREAS, on September 2, 2005, ACTION PRODUCTS INTERNATIONAL, INC. executed a
Revolving Promissory Note in favor of AmSouth Bank in the principal sum of
$3,000,000.00 (the “$3,000,000.00 Note”);

WHEREAS, on September 6, 2005, ACTION PRODUCTS INTERNATIONAL, INC. executed a
Revolving Line of Credit Loan and Security Agreement in favor of AmSouth Bank;

WHEREAS, on September 14, 2005, ACTION PRODUCTS INTERNATIONAL, INC. executed a
UCC-1 regarding the accounts receivables, inventory, general intangibles,
machinery, equipment and other personal property as additional security for the
debt of ACTION PRODUCTS INTERNATIONAL, INC., which was recorded with the Florida
Secretary of State, file number 200500676214;

WHEREAS, on September 6, 2005, ACTION PRODUCTS INTERNATIONAL, INC. executed an
Agreement Not To Encumber or Transfer Property regarding certain real estate
owned by the Borrower, which such agreement is recorded at Official Records Book
4177, Page 1373 of the Public Records of Marion County, Florida.

WHEREAS, the preceding September 2005 loan documents were executed outside the
State of Florida and no documentary or intangible tax was paid by ACTION
PRODUCTS INTERNATIONAL, INC. for the $3,000,000.00 Note.

WHEREAS Effective October 31, 2006, ACTION PRODUCTS INTERNATIONAL, INC and
AmSouth executed a Loan and Security Agreement Modification and Extension
Agreement which extended the maturity on the $3,000,000.00 Note until March 31,
2007.

WHEREAS, the Loan and Security Agreement Modification and Extension Agreement
documents were executed outside the State of Florida and no documentary or
intangible tax was paid by ACTION PRODUCTS INTERNATIONAL, INC. for the remaining
balance due on the $3,000,000.00 Note.

 

Page 1



--------------------------------------------------------------------------------

WHEREAS on or about November 6, 2006 REGIONS BANK, (“Regions”) became the
successor in interest by merger to the interests of AmSouth Bank in the subject
loan;

WHEREAS, Regions extended the maturity of the loan until April 30, 2007 by
letter agreement;

WHEREAS, Effective April 30, 2007 ACTION PRODUCTS INTERNATIONAL, INC., and
Regions executed a Second Loan and Security Agreement Modification and Extension
Agreement which extended the maturity on the $3,000,000.00 Note until
October 31, 2007.

WHEREAS, the Second Loan and Security Agreement Modification and Extension
Agreement documents were executed outside the State of Florida and no
documentary or intangible tax was paid by ACTION PRODUCTS INTERNATIONAL, INC.
for the remaining balance due on the $3,000,000.00 Note.

WHEREAS, Regions is owner and holder of said note and security instruments, on
which Borrower has requested another extension of the maturity date.

WHEREAS Regions is willing to grant borrower an extension of the maturity date
in consideration for Borrower agreeing to maintain current loan payments, paying
Regions an Extension Fee, securing a portion of the remaining principal balance
on the $3,000,000.00 Note by real estate collateral, paying Regions’ out of
pocket fees and costs for this Agreement, paying the loan in full at the
expiration of the new Maturity Date on May 31, 2008, and other agreements as set
forth hereinbelow.

WHEREAS Regions and Borrower agree that the loan be modified as set forth
hereinbelow; and

NOW THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Third Loan and Security Modification and Extension Agreement,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby mutually agree as follows:

A. Recitals. The above recitals are true and correct and are incorporated herein
by reference.

B. Principal Balance. The outstanding principal balance under this revolving
loan may change daily. The principal balance on October 23, 2007 was
$1,843,187.00.

C. Extension Fee. A $10,000.00 Extension Fee is due to Regions upon the signing
and delivery of this Agreement. Borrower’s failure to pay the Extension Fee upon
execution and delivery of this Agreement shall cause Regions to withdraw its
offer to enter into this Agreement.

D. Decreased Line of Credit. The $3,000,000.00 Note is hereby modified so that
the maximum available under the revolving line of credit is $2,000,000.00 (the
“$2,000,000.00 Note”).

E. Term. The term of the $2,000,000.00 Note shall be changed. The $2,000,000.00
Note shall mature on May 31, 2008 (the “Maturity Date”) at which time all sums
due under the loan and Note shall be due and payable to Regions.

F. Interest Provision. The interest provision of the Note shall remain at Prime
plus 150 basis points. This is a variable rate adjusting each time a change in
the Prime Rate occurs.

 

Page 2



--------------------------------------------------------------------------------

G. Monthly Reporting. It remains a material covenant of this Agreement that the
Borrower continue to send Regions its ‘Monthly Borrowing Base Report’ on the
approved Regions Bank form and its monthly ‘Accounts Receivable Aging Report’.
The initial reports under this Agreement shall have an effective date of
October 31, 2007 and be due to Regions no later than 10 days thereafter.

H. Default Rate of Interest. The modified loan and all sums due hereunder shall
bear interest from the date when due (without any prior notice from Regions to
Borrower), whether by lapse of time or on acceleration, and also after any
judgment which may be entered against Borrower and in favor of Regions, at the
Default Rate (as hereinafter defined) until paid. The Default Rate shall be a
rate of interest equal to the highest rate allowed by law until paid. In the
event of default, the interest rate shall be the highest legal rate allowed by
law, applied retroactively to all past due payments for which Regions forbeared
on its right to collect default interest.

I. Additional Collateral. It is a material covenant of this Agreement that the
Borrower pledge and mortgage its commercial real estate warehouse located at 344
Cypress Road, Silver Springs Shores, Florida as additional collateral for the
$2,000,000.00 Note. A mortgage securing the amount of $1,500,000.00 will be
executed by Borrower and delivered on even date herewith (the “Mortgage”). If
Borrower fails to execute and deliver the Mortgage on even date herewith,
Regions withdraws its offer to make this agreement and the agreement herein to
extend and modify the loan is rescinded.

J. Remedies upon Default. If an Event of Default shall occur Regions may, at its
option, exercise any, some or all of the following remedies, concurrently or
consecutively:

 

  1. Acceleration. Declare the unpaid portion of the indebtedness to be
immediately due and payable, without further notice or demand (each of which
hereby is expressly waived by Borrower), whereupon the indebtedness shall become
immediately due and payable, anything in the loan documents to the contrary
notwithstanding.

 

  2.

Remedies as to Personal Property. Regions may exercise any or all of its rights
and remedies under the Uniform Commercial Code of the state of Florida as all
other rights and remedies possessed by Regions, all of which shall be
cumulative. Regions hereby is authorized and empowered to enter the business
location of the Borrower or other place where the Personal Property may be
located without legal process, and take possession of the Personal Property
without notice or demand which hereby are waived. Whenever Borrower is in
default hereunder, and upon demand by Regions, Borrower shall make the Personal
Property available to Regions at a place reasonably convenient to Regions.
Regions may waive any default or Event of Default before or after that default
or Event of Default has been declared, without impairing its right to declare a
subsequent default or Event of Default hereunder, this right being a continuing
one. Regions, with notice may sell at one or more public or private sales,
without further notice, and for such price as Regions may deem fair, any and all
of the Personal Property secured by the Security Agreements, and any other
security or property held by the Regions. Regions may be the purchaser of any or
all of the Personal Property and may hold the Personal Property thereafter in
its own right absolutely, free from any claims of Borrower or right of

 

Page 3



--------------------------------------------------------------------------------

 

redemption. It is expressly agreed in accordance with the provisions of the
Florida Uniform Commercial Code, fifteen (15) days notice by Regions to Borrower
shall be deemed to be reasonable notice under any provision of the Florida
Uniform Commercial Code requiring such notice; provided, that Regions may at its
option dispose of the collateral in accordance with Regions’s rights and
remedies in respect to the real property pursuant to the provisions in this
Agreement, in lieu of proceeding under the Florida Uniform Commercial Code.

 

  3. Remedies as to Real Property. Borrower is executing and delivering a
Mortgage to Regions on even date herewith to secure $1,500,000.00 of the
principal balance remaining on the loan. Regions may avail itself of all legal
and equitable rights as provided in said Mortgage and pursuant to Florida
Statutes.

 

  4. Remedies Cumulative and Concurrent. The rights and remedies of Regions as
provided in the loan documents, shall be cumulative and concurrent and may be
pursued separately, successively or against Borrower, any collateral, or any one
or more of them, at the sole discretion of Regions, and may be exercised as
often as occasion therefore shall arise, all to the maximum extent permitted by
the laws of the state of Florida. If Regions elects to proceed under one right
or remedy under any of the loan documents Regions may at any time cease
proceeding under such right or remedy and proceed under any other right or
remedy under the loan documents. The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.

 

  5. No Conditions Precedent to Exercise of Remedies. Neither Borrower, nor any
other person now or hereafter obligated for payment of all or any part of the
Indebtedness shall be relieved of such obligation by reason of the failure of
Regions to comply with any request of Borrower or of any other person so
obligated to take action to enforce any provisions of the loan documents, or by
reason of the release, regardless of consideration, of all or any part of the
collateral, or by reason of any agreement or stipulation between any subsequent
owner of the collateral and Regions extending the time of payment or modifying
the terms of the loan documents without first having obtained the consent of
Borrower; and in the latter event Borrower and all such other persons shall
continue to be liable to make payment according to the terms of any such
extension or modification agreement, unless expressly released and discharged in
writing by Regions.

 

  6. Release of Collateral, Effect on Subordinate Liens. Regions may release,
regardless of consideration, any part of the collateral, or obligations without,
as to the remainder of the security, in any way impairing or affecting Regions’s
lien or their priority over any subordinate lien. The holder of any subordinate
lien by the acceptance of such subordinate lien agrees to be bound by the terms
of this paragraph.

 

  7. Other Collateral. For payment of the indebtedness, Regions may resort to
any other security therefore, if any, held by Regions in such order and manner
as Regions may elect without affecting its remedies under the loan documents, to
the maximum extent permitted by the laws of the state of the State of Florida.

 

Page 4



--------------------------------------------------------------------------------

  8. Discontinuance of Proceedings. In case Regions shall have proceeded to
enforce any right under the loan documents and such proceedings shall have been
discontinued or abandoned for any reason, then in every such case Borrower and
Regions shall be restored to their former positions and the rights, remedies and
powers or Regions shall continue as if no such proceedings had been instituted.
Borrower shall be and remain liable to Regions for any deficiency to the extent
permitted by the laws of the State of Florida.

K. Priority. Borrower warrants and represents to Regions that its lien continues
with the same priority upon the property described therein and that there are no
junior or other subsequent liens or rights or claims of lien outstanding against
the collateral, except the lien of Regions and the lien of Greater Bay Bank as
purchase money creditor for a forklift of the Borrower.

L. Performance-Observance. Borrower covenants and agrees that it will perform
and observe all the covenants, agreements, stipulations, and conditions on the
part of the Borrower contained in the loan documents as modified by this
Agreement.

M. Ratification. Except as expressly modified herein, the loan documents as
modified and all terms, provisions, covenants, conditions, agreements,
obligations, and stipulations are and shall remain unchanged and in full force
and effect.

N. No Defenses. Borrower (“Releasor”) is indebted and obligated to Lender
according to the terms, conditions, purpose, and intent of the loan documents as
modified by this Agreement; and Releasor represents to Lender, by its execution
and delivery hereof, that it has no defense, setoff or counterclaim with respect
any note or other loan document as modified by this Agreement. Additionally,
that the Releasor does hereby remise, release, acquit, satisfy, and forever
discharge Regions Bank, its officers, agents and directors, of and from all
manner of action and actions, cause and causes of action, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands whatsoever, in law or in equity, which
Releasor ever had, now has, or which any successor or assign of Releasor
hereafter can, shall or may have, against Regions Bank its officers, agents and
directors for, upon or by reason of any matter, cause or thing, whatsoever, from
the beginning of the world to the day of these presents as arising from any and
all dealings between the Releasor and Regions Bank, its officers, agents and
directors, with regard to the loan referenced in this Agreement. This release is
effective for all actions of the parties from the beginning of the world until
the execution of this agreement.

O. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the respective parties hereto, and their respective successors and
assigns.

P. Payment of Costs. Borrower shall pay all costs of the Agreement made hereby,
to include without limitation Lender’s attorney’s fees and costs. Such costs
shall be due as defined herein. The payment thereof shall be a condition
precedent to Lender’s duties hereunder, and failure to make such payment shall
be a default under this loan. If Borrower fails to pay Regions’ legal fees and
costs, Regions shall withdraw its offer to make this agreement and the agreement
herein to extend and modify the loan shall be rescinded.

 

Page 5



--------------------------------------------------------------------------------

Q. Novation. It is the intent of the parties that this instrument shall not
constitute a novation and shall in no way adversely effect the lien priority of
the security instruments, and shall in no way release Borrower from liability
under same. In the event that this Agreement, or any part hereof, shall be
construed by a court of competent jurisdiction as operating to affect the lien
priority of the loan documents over the claims which would otherwise be
subordinate thereto, then to the extent that third persons acquiring an interest
in such property as is encumbered by the loan documents between the time of
execution of this Agreement, or such portion hereof as shall be so construed,
shall be void and of no force and effect and this Agreement shall constitute, as
to that portion, a subordinate lien on the collateral described therein,
incorporating by reference the terms of the loan documents, and which loan
documents then shall be enforced pursuant to the terms therein contained,
independent of this Agreement; provided, however, that notwithstanding the
foregoing, the parties hereto, as between themselves, shall be bound by all
terms and conditions hereof until all indebtedness owing from Borrower to
Regions shall have been paid in full.

R. WAIVER OF RIGHT TO JURY TRIAL. THE BORROWER AND REGIONS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR REGIONS ENTERING INTO THIS AGREEMENT.

S. Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the addresses set forth below. Any such
notices shall be either (a) sent by overnight delivery using a nationally
recognized overnight courier, in which case notice shall be deemed delivered one
(1) business day after such notice is deposited with such courier, or (b) sent
by personal delivery, in which case notice shall be deemed delivered upon
receipt or refusal of delivery of such notice. A party’s address may be changed
by written notice to the other party; provided, however, that no notice of a
change of address shall be effective until actually received by the recipient
thereof.

T. Additional Provisions. The following matters are hereby added:

 

  a. The individual executing this Agreement is duly authorized and empowered to
do so.

 

  b. Borrower has all requisite power and authority to execute and deliver this
Agreement and to carry out the transactions contemplated thereby and the
covenants and agreements contained therein.

 

  c. There is no provision in this Agreement or any of the loan documents and
there is no provision or term of any security instrument, indenture, lease,
agreement license, permit, judgment, decree, order, statute, ordinance, rule or
regulation to which the parties hereto are subject or bound that would impair
the power of Borrower to enter into and carry out the undertakings required
under this Agreement and the loan documents.

 

  d. There are no outstanding judgments against Borrower nor are there any
judicial actions pending or, to the best of our knowledge, threatened against
Borrower.

 

Page 6



--------------------------------------------------------------------------------

  e. Borrower specifically reaffirms and confirms the debt as outlined in this
Agreement under all loans and notes to Regions Bank and agrees to the principal
balance due and owing to Regions stated under this Agreement.

 

  f. Borrower agrees to keep all business and personal financial books and
records in accordance with generally accepted accounting principals.

 

Page 7



--------------------------------------------------------------------------------

U. Miscellaneous.

 

  (a) Paragraph headings used herein are for convenience only and shall not be
construed as controlling the scope of any provision hereof.

 

  (b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida and of the United States of America and the rules
and regulations promulgated under the authority thereof.

 

  (c) That if at any time the United States of America or the State of Florida
or other governmental authority in Florida shall require additional documentary
stamps to be affixed to either Note or intangible personal property tax to be
paid in connection therewith, the Borrower will pay for the same with any
interest or penalties imposed in connection therewith and hereby indemnifies
Regions Bank against any damages associated with Borrower’s failure to timely
pay same.

 

  (d) Time is of the essence of this Agreement.

 

  (e) As used herein, the neuter gender shall include the masculine and feminine
genders, and vice versa, and the singular the plural, and vice versa, as the
context demands.

 

  (f) All costs incurred by Lender in enforcing this Agreement and in collection
of sums due Lender from Borrower to include, without limitation, reasonable
attorney’s fees through all trials, appeals and proceedings, to include, without
limitation, any proceedings pursuant to the bankruptcy laws of the United
States, shall be paid by Borrower and further shall be secured by the property
encumbered by this loan. Legal fees are payable upon demand. Failure to pay such
fees upon demand shall constitute an event default.

 

  (g) In the event any provision of this Agreement conflicts with applicable
law, such conflict shall not affect other provisions of this Agreement or with
any of the Loan Documents; to this end, the provisions of this Agreement and all
provisions of the Loan Documents are declared to be severable.

 

  (h) This Agreement may be signed in counterparts.

 

  (i) In the event any provision of this Agreement conflicts with any of the
prior Loan Documents, this Agreement shall prevail.

 

  (j) The parties hereto acknowledge that while Lender’s counsel, Leslie A.
Lewis, Esq. prepared this Agreement, that the Borrower has had the opportunity
to seek the advice and counsel of independent counsel and that as such, in any
interpretation of the Agreement, any ambiguity shall not be resolved in favor of
the borrower based upon the Agreement having been initially drafted by Lender’s
counsel.

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above set forth.

 

Witnesses:

      Action Products International, Inc., a Florida corporation

/s/

   

By:

 

/s/ RONALD S. KAPLAN

Print Name:

 

 

   

Name:

  Ronald Kaplan      

Title:

  Chief Executive Officer

/s/

     

Print Name:

 

 

     

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was executed and acknowledged before me this 31st day
of October, 2007 by Ronald Kaplan, as Chief Executive Officer of Action Products
International, Inc., a Florida corporation, who is personally known to me or has
produced                          as identification.

 

/s/

Notary Public.

 

Page 9



--------------------------------------------------------------------------------

REGIONS

 

REGIONS BANK, a bank organized under the laws of Alabama,

By:

 

/s/ REBECCA S. WEST

  Rebecca S. West, its Vice-President

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was executed and acknowledged before me this 31st day
of October, 2007 by Rebecca S. West as Vice-President of Regions Bank, who is
personally known to me or has produced                          as
identification.

 

/s/

Notary Public

 

Page 10